Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Appeal Brief
In view of the appeal brief filed on 03/04/2021, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635                                                                                                                                                                                                        



Response to Amendment
The Response filed 01/05/2021 has been entered.  Claims 13-15, 17 and 28-29 have been amended.  Therefore, Claims 1-7, 13-19 and 28-33 remain pending in the application. 

Response to Arguments
Applicant’s arguments, see Appeal Brief, filed 03/04/2021, with respect to the 35 USC 103 rejection of Claims 1-7, 13-19 and 28-33 and the 35 USC 112(b) rejection of Claims 1 and 14-17 have been fully considered and are persuasive.  The rejections have been withdrawn. 
Applicant’s remarks on the word “rigid” in Claim 1 are persuasive, the term is definite and the rejection is Withdrawn. 
Applicant’s remarks on the combination of Wiebe (US 5,301,487 in view of Kunz (EP 0448915 A1) are persuasive and the rejections are Withdrawn.
A new grounds of rejection appears below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, 13-19 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Voss (FR 865,513 A) in view of Sieber (US 2008/0245030 A1).
Please refer to attached NPL (Description_FR865513A.pdf) for Machine Translation of Voss.
Claim 1; Voss discloses a structural truss module (Module of Figure 11c) for use in assembling a structural building assembly (‘stud assembled beam’ Page 3 of ‘Description’), comprising a pair of generally parallel elongated support beams (Upper and lower beams of assembled module of Figure 11c) spaced from one another in a first direction (Vertically as shown in Figure 11c), each of the support beams having a main monolithic body (‘wood assembly’ Page 1 of ‘Description’); and a web Connecting web of screws shown in Figure 11c and described on Page 3) connecting said support beams (Figure 11c), said web comprising a plurality of metal support rods (‘metal screws’ Page 1 of ‘Description’), wherein said plurality of metal support rods are embedded directly into the main monolithic body of a first and second of the opposed beams in a rigid connection (Page 1 of ‘Description,’ ‘screws introduced into the woods to be assembled’) at an oblique angle thereto (See similar embedded connection of the cross section of embodiment of Figure 11b) and at an oblique angle to the first direction (the oblique angle of Figure 11c)  and wherein the support beams are configured to receive and support a load in substantially the first direction (Page 2-3 of ‘Description,’ ‘forces acting on the screws, seeking to lift the timber from the chord bar’), and the truss module is configured to be assembled as a unit with tooling prior to being incorporated into a structural building assembly (Configuration of assembled beams as is shown in Figure 11c).
Voss does not expressly each support rod having a pair of opposed threaded sections, a first of the pair of opposed threaded sections in a support rod threadedly embedded directly into the main monolithic body of a first of the opposed beams in a rigid connection at an oblique angle thereto and at an oblique angle to the first direction, and a second of the pair of opposed threaded sections in the same support rod threadedly embedded directly into the main monolithic body of a second of the opposed beams in a rigid connection at an oblique angle thereto and at an oblique angle to the first direction.
Sieber discloses each support rod (2) having a pair of opposed threaded sections (8 and 9), a first (8) of the pair of opposed threaded sections (8, 9) in a support rod threadedly embedded directly into the main monolithic body (Figure 1) of a first of the opposed beams (4) in a rigid connection (Paragraphs [0016]-[0020]) at an oblique angle thereto (As is displayed in Figure 1) and at an oblique angle to the first direction (Figure 1), and a second (9) of the pair of opposed threaded sections (8, 9) in the same support rod (2) threadedly embedded directly into the main monolithic body (Figure 1) of a 6) in a rigid connection (Paragraphs [0016]-[0020]) at an oblique angle thereto (As is displayed in Figure 1) and at an oblique angle to the first direction (Figure 1) for the purpose of providing a simple construction which provides precise locating of the screws and ensures that the wall parts, generally comprising slats, boards, beams, or the like made from wood, do not split during the screwing in of the fasteners and thus can serve both for an orderly mounting of the exterior siding elements and for an optimum support in the direction of the substructure, additionally, it is ensured that the head of the screw is always countersunk (Paragraphs [0016]-[0020]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Voss with each support rod having a pair of opposed threaded sections, a first of the pair of opposed threaded sections in a support rod threadedly embedded directly into the main monolithic body of a first of the opposed beams in a rigid connection at an oblique angle thereto and at an oblique angle to the first direction, and a second of the pair of opposed threaded sections in the same support rod threadedly embedded directly into the main monolithic body of a second of the opposed beams in a rigid connection at an oblique angle thereto and at an oblique angle to the first direction, as taught by Sieber, in order to provide a simple construction which provides precise locating of the screws and ensures that beam parts do not split during the screwing in of the fasteners and thus can serve both for an orderly mounting of the beam parts and for an optimum support in the direction of the fasteners, additionally, it is ensured that the head of the screw is always countersunk.
Claims 3 and 17; Voss discloses wherein said web (Figure 11c) defines a matrix of quasi-convergent adjacent pairs of support rods (Plurality of pairs of metal support rods which are angled to have axes converge as seen in Figure 11c).
Claim 4; Voss discloses wherein each adjacent pair of support rods (Figure 11c) defines a substantially identical profile (Profiles as are displayed in Figure 11c
Claim 5; Voss fails to disclose wherein said elongated support beams are selected from the group consisting of 2x3 wood chords, 2x4 wood chords and engineered wood components.
Since the use of dimensional or engineered lumber is well known for its common sizes and predictable strength resistance, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Voss, as modified above, with wherein said elongated support beams are selected from the group consisting of 2x3 wood chords, 2x4 wood chords and engineered wood components in order to produce a predictably sized and strengthened support beam out of commonly manufactured or available lumber. 
Claims 6 and 15; Voss does not expressly disclose wherein each said metal support rod comprises an elongated screw having a head, a threaded portion adjacent said head, an intermediate unthreaded portion, a distal tip and a threaded portion adjacent said distal tip.
Sieber discloses wherein each said metal support rod (2) comprises an elongated screw (Figure 1) having a head (Paragraph [00479]), a threaded portion adjacent said head (8), an intermediate unthreaded portion (Portion between 8 and 9, Figure 1), a distal tip (Distal end from head, Figure 1) and a threaded portion (9) adjacent said distal tip (As displayed in Figure 1) for the purpose of providing a simple construction which provides precise locating of the screws and ensures that the wall parts, generally comprising slats, boards, beams, or the like made from wood, do not split during the screwing in of the fasteners and thus can serve both for an orderly mounting of the exterior siding elements and for an optimum support in the direction of the substructure, additionally, it is ensured that the head of the screw is always countersunk (Paragraphs [0016]-[0020]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Voss wherein each said metal support rod comprises an elongated screw having a head, a threaded portion adjacent said head, an intermediate unthreaded portion, a distal tip and a threaded portion adjacent said distal tip, as taught by Sieber, in 
Claims 7; Voss does not expressly disclose wherein each said metal support rod has a drive head which is embedded in a support beam and spaced from an edge of said support beam.
Sieber discloses wherein each said metal support rod (2) has a drive head (Paragraph [0049]) which is embedded in a support beam (Paragraph ) and spaced from an edge of said support beam for the purpose of providing a simple construction which provides precise locating of the screws and ensures that the wall parts, generally comprising slats, boards, beams, or the like made from wood, do not split during the screwing in of the fasteners and thus can serve both for an orderly mounting of the exterior siding elements and for an optimum support in the direction of the substructure, additionally, it is ensured that the head of the screw is always countersunk (Paragraphs [0016]-[0020]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Voss wherein each said metal support rod comprises an elongated screw having a head, a threaded portion adjacent said head, an intermediate unthreaded portion, a distal tip and a threaded portion adjacent said distal tip, as taught by Sieber, in order to provide a simple construction which provides precise locating of the screws and ensures that beam parts do not split during the screwing in of the fasteners and thus can serve both for an orderly mounting of the beam parts and for an optimum support in the direction of the fasteners, additionally, it is ensured that the head of the screw is always countersunk.
Claim 13; Voss discloses a structural truss module (Module of Figure 11c) comprising; a pair of generally parallel elongated wood chords (Upper and lower beams of assembled module of Figure 11c, ‘upper and lower wood/timber,’ ‘Description Page 3’) extending in a longitudinal direction (Figure 11C) Vertically as shown in Figure 11c), a web (Connecting web of screws shown in Figure 11c and described on Page 3) connecting said chords (Figure 11c), said web comprising a plurality of fasteners (‘metal screws’ Page 1 of ‘Description’), wherein said plurality of fasteners of metal support rods are embedded directly into the main monolithic body of a first and second of the opposed chords at an oblique angle thereto (See similar embedded connection of the cross section of embodiment of Figure 11b) and at an oblique angle to the longitudinal direction (the oblique angle of Figure 11c) and wherein the wood chords are configured to receive and support a load in substantially the longitudinal direction (Page 2-3 of ‘Description,’ ‘forces acting on the screws, seeking to lift the timber from the chord bar’) and the truss module is configured to be assembled as a unit with tooling prior to being incorporated into a structural building assembly (Configuration of assembled beams as is shown in Figure 11c).
Voss does not expressly disclose each fastener having two threaded sections spaced from one another, each threaded section being threadably embedded directly into a wood chord at an oblique angle thereto and oblique to the longitudinal direction.
Sieber discloses each fastener (2) having two threaded sections (8 and 9) spaced from each other (As displayed in Figure 1), each threaded section being threadably embedded directly into a wood chord (As displayed in Figure 4) at an oblique angle thereto (Figure 1) and at an oblique angle to the longitudinal direction (Figure 1) for the purpose of providing a simple construction which provides precise locating of the screws and ensures that the wall parts, generally comprising slats, boards, beams, or the like made from wood, do not split during the screwing in of the fasteners and thus can serve both for an orderly mounting of the exterior siding elements and for an optimum support in the direction of the substructure, additionally, it is ensured that the head of the screw is always countersunk (Paragraphs [0016]-[0020]
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Voss with each fastener having two threaded sections spaced from one another, each threaded section being threadably embedded directly into a wood chord at an oblique angle thereto and oblique to the longitudinal direction, as taught by Sieber, in order to provide a simple construction which provides precise locating of the screws and ensures that beam parts do not split during the screwing in of the fasteners and thus can serve both for an orderly mounting of the beam parts and for an optimum support in the direction of the fasteners, additionally, it is ensured that the head of the screw is always countersunk.
Claim 14; Voss does not expressly disclose wherein the angle is 45°.
Sieber discloses at least some of the fasteners (2) are inserted at an acute angle relative to a horizontal plane (H) and are alternately inclined at least in opposite directions relative to the horizontal plane (H) (As displayed in Figure 1 and Abstract) and thus a type of truss girder is created, which forms part of a wall in the vertical alignment. By the exterior siding elements a considerable vertical load is applied in the direction of the pre-hung wall parts in the form of slats, boards, or the like, with this load having to be transferred into the actual wall element to the largest extent, thus the solid substructure (Paragraph [0008]) but does not expressly disclose that acute angle’s value.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Voss, as modified above, with wherein the angle is 45° in order to provide an angle which forms part of a truss girder to transfer forces into the beam elements to resist loading on the assembly. 
Claim 16; Voss, as modified above, fails to expressly disclose wherein said distance is 1 inch to 1.5 inches.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Voss, as modified above, with wherein said 
Claim 18; Voss discloses wherein said web further comprises multiple groups of parallel fasteners (Plurality of pairs of parallel fasteners as seen in Figure 11c).
Claim 19; Voss discloses wherein each said group of fasteners has two fasteners (Figure 11c).
Claims 30-31; Voss discloses wherein the support rods/metal fasteners are linear (Linear arrangement as seen in Figure 11c).
Claims 32-33; Voss, as modified above, does not expressly disclose wherein the tooling comprises one or more jigs.
Since simple mechanisms such as a drill or drive guide block (an off-cut 2x3 with an angled guide hole) are well known in the art of carpentry to produce repeating angles or set a drill/drive depth for fasteners, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Voss, as modified above, with wherein the tooling comprises one or more jigs, in order to provide a mechanism which aides in producing repeatability in angles or drive depth of said fasteners of the assembled beams to produce a secure and consistent loading of the product across the longitudinal length thereof.   

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Voss (FR 865,513 A) in view of Sieber (US 2008/0245030 A1) and further in view of Thornton et al. (US 2016/0194869 A1).
Claim 2; Voss does not expressly disclose wherein each said beam has a transverse medial line and said rods generally engage each said beam along said medial line.
Thornton discloses wherein each said beam has a transverse medial line (As seen in Figure 4) and said rods generally engage each said beam along said medial line (Paragraph [0017]) for the Paragraph [0048]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Voss, as modified above, with wherein each said beam has a transverse medial line and said rods generally engage each said beam along said medial line, as taught by Thornton, in order to provide the invention with a beam with centrally located fasteners which provide an unexpected load bearing capacity which is greater than the additive capacity of the individual beams.

Claim 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Voss (FR 865,513 A) in view of Sieber (US 2008/0245030 A1) and further in view of Wiebe (US 5,301,487 A1).
Claims 28-29; Voss, as modified above, does not expressly disclose wherein said truss module is employed as a floor truss.
Wiebe discloses wherein said truss module (25) is employed as a floor truss (Ceiling truss or floor of attic truss as shown in Figure 1) for the purpose of providing a building member which can be used in a variety of structural applications such as a wall, roof or ceiling/floor truss.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Voss, as modified above with wherein said truss module is employed as a floor truss, as taught by Wiebe, in order to provide a variety of applications in which said truss/beams can be used to form an overall structure. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J GITLIN whose telephone number is (571)270-5525.  The examiner can normally be reached on Monday through Thursday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.J.G/Examiner, Art Unit 3635                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635